Citation Nr: 0639975	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to restoration of service connection for 
generalized anxiety disorder (generalized anxiety disorder) 
(also claimed as post-traumatic stress disorder (post-
traumatic stress disorder)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1969.  

In an August 2001 rating determination, the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for generalized anxiety disorder 
and assigned a 10 percent disability evaluation.  

In a September 2002 rating determination, the RO proposed to 
server service connection for generalized anxiety disorder.  
In November 2002, the RO severed service connection for 
generalized anxiety disorder.  Thereafter, the veteran 
perfected his appeal on this issue.  

The veteran appeared at a hearing before a hearing officer at 
the RO in November 2005 and at a Travel Board hearing before 
the undersigned in August 2006.  


FINDING OF FACT

The grant of service connection for generalized anxiety 
disorder (also claimed as post-traumatic stress disorder) was 
clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for severance of service connection for 
generalized anxiety disorder (also claimed as post-traumatic 
stress disorder) are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
But where, as here, the dispositive issue involves a 
determination of whether a prior decision (either by the RO 
or the Board) was the product of clear and unmistakable error 
(CUE), the VCAA is inapplicable.  See Parker v. Principi, 
15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  So there is no further evidence 
to be developed and no additional actions required to comply 
with the VCAA.

The veteran contends, in essence, that service connection for 
generalized anxiety disorder (also claimed as post-traumatic 
stress disorder) should not have been severed.

No award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(b)(2).

Service connection will be severed only where evidence 
establishes that the award of such was clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government). When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is 
not received within that period, final rating action will be 
taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. 
§ 3.105(d).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).

A review of the record reveals that the RO granted service 
connection for generalized anxiety disorder in August 2001.  

The basis for the grant of service connection for the 
generalized anxiety disorder were the results of a May 2001 
VA examination, which diagnosed the veteran as having 
generalized anxiety disorder, not otherwise specified.  

In July 2001, the veteran was afforded an additional VA 
examination.  The examiner had the file available and 
conducted a thorough examination of the veteran.  Following 
examination, an Axis I diagnosis of "no diagnosis" was 
rendered.  

At the time of a July 2002 VA examination, the veteran's 
claims file was again available for review.  The examiner 
noted that he had reviewed the prior two VA examinations that 
were in the claims folder.  An Axis I diagnosis of "no 
diagnosis" was rendered.  An Axis II diagnosis of 
personality disorder, not otherwise specified, cluster B 
histrionics, and narcissistic traits was also rendered.  He 
indicated that he concurred with the July 2001 assessment of 
no diagnosis. The examiner stated that the previous diagnosis 
of an anxiety disorder, not otherwise specified, was not 
supported by the report with no clear symptoms of anxiety.  
In September 2002, the RO proposed to sever service 
connection for generalized anxiety disorder.  The veteran was 
informed of this by way of letter dated later that month and 
was notified of his procedural rights.  In November 2002, the 
RO severed service connection for generalized anxiety 
disorder.

Outpatient treatment records received in conjunction with the 
veteran's claim reveal that he was diagnosed as having an 
anxiety disorder, not otherwise specified, at the time of 
March and April 2003 visits.  

In a June 2003 report, prepared by a licensed clinical 
psychologist at the Tucson Vet Center, the veteran was 
diagnosed as having an Axis I diagnosis of post-traumatic 
stress disorder.  

At the time of a July 2003 VA examination, conducted by the 
same examiner who diagnosed the veteran as having an anxiety 
disorder in May 2001, the examiner indicated that he had 
completely reviewed the veteran's claims folder.  The 
examiner stated that after seeing the veteran and reviewing 
the claims folder, he found the veteran to have an Axis I 
diagnosis of no mental illness.  The examiner indicated that 
the veteran did not meet the criteria for generalized anxiety 
disorder.  

In an August 2003 report, prepared by a VA clinical 
psychologist after ten sessions of treatment, the veteran was 
found to not meet the criteria for an Axis I diagnosis.  

In a January 2004 report, the veteran submitted a letter from 
a former fellow college student who indicated that the 
veteran was affected by what happened to him in service.  

At the time of an August 2004 VA examination report, prepared 
by a board of two VA examiners, the veteran was again found 
to have no Axis I diagnosis.  The examiners stated that after 
an interview of the veteran by both VA examiners, a review of 
the service medical records, a review of the previous VA 
examinations, and the letter of support and progress notes, 
it was the examiners' opinion that the veteran did not meet 
the criteria for an Axis I diagnosis.  The examiners stated 
that while the veteran experienced symptoms of anxiety and 
post-traumatic stress disorder, he did not meet the diagnosis 
for post-traumatic stress disorder.  The examiners found that 
the primary diagnosis was that of a personality disorder.  

At the time of his November 2005 RO hearing, the veteran 
testified about his current symptoms.  The veteran also 
expressed concern over the August 2004 VA examination and 
stated that he did not feel that the examination was correct 
or adequate.  

Treatment records obtained from the Tucson Vet Center 
covering the period from August 2004 through May 2005 contain 
only one diagnosis of post-traumatic stress disorder/sexual 
trauma.  The other assessments made were 
"psychological/other".  

Treatment records from the Tucson Vet Center covering the 
period from August 2005 to October 2005 contain several 
assessments of sexual trauma.  

At the time of his August 2006 hearing, the veteran again 
expressed his belief that he had been wrongly diagnosed by 
the VA examiners and that he should have been diagnosed with 
post-traumatic stress disorder.

The veteran also testified as to the incident where he was 
wrongly convicted of a courts martial that was later 
dismissed.  He reported having sustained sexual trauma while 
in the brig.  He stated that that the VA examiners who 
examined him in August 2004 were not properly trained to 
determine whether post-traumatic stress disorder arose from 
sexual trauma.  

Records show that, in granting service connection for 
generalized anxiety disorder, the RO found that the veteran 
had been diagnosed as having generalized anxiety disorder at 
the time of a May 2001 VA examination.  However, subsequent 
to the May 2001 VA examination, the veteran has been found to 
have no Axis I diagnosis at the times of July 2001, July 
2002, July 2003, and August 2004 VA examinations.  Moreover, 
in an August 2003 report prepared by a VA clinical 
psychologist after ten sessions of treatment, the veteran was 
found to not meet the criteria for an Axis I diagnosis.  
Furthermore, the examiner who conducted the May 2001 
examination, which resulted in the diagnosis of an anxiety 
disorder in May 2001, subsequently found the veteran to have 
an Axis I diagnosis of no mental illness at the time of a 
July 2003 VA examination.  Thus, the only examiner to have 
found an Axis I diagnosis, essentially retracted such opinion 
after a more thorough evaluation.  Stated differently, the 
only medical opinion supporting an Axis I diagnosis has been 
retracted.  Based upon the overwhelming evidence by medical 
professionals that the veteran does not have an Axis I 
psychiatric disorder, the Board finds that the award of 
service connection for generalized anxiety disorder, an Axis 
I psychiatric disorder, was clearly and unmistakably 
erroneous.

As the veteran has been diagnosed as having no Axis I 
diagnoses at the time of July 2001, July 2002, June 2003, and 
August 2004 VA examinations, severance of service connection 
for this disability was appropriate under the circumstances 
of this specific case.  38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 
C.F.R. § 3.105(d) (2006).

The Board regrets that a more favorable determination could 
not be made in this case and appreciated the veteran's 
testimony at the August 2006 hearing.




ORDER

Restoration of service connection for generalized anxiety 
disorder (also claimed as post-traumatic stress disorder) is 
denied.  



___________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


